Mr. JUSTICE TRAPP dissenting: The principal opinion points out that the trial court determined that the opinion testimony at issue was. inadmissible but. failed or refuseqf to, instruct the jury to disregard it., Where opinion testimony is improperly admitted in the trial court, the reviewing courts have found it necessary to reverse and remand for a new trial. Marshall v. First American National Bank, 91 Ill.App.2d 47, 233 N.E.2d 430; Pritchett v. Steinker Trucking Company, Inc., 108 Ill. App.2d 371, 247 N.E.2d 923; Butler v. Palm, 36 Ill.App.2d 351, 184 N.E. 2d 633. Such testimony is particularly prejudicial since there is no other evidence to sustain the jury issue of “defective design.” This case demonstrates all too well the hazards of lax standards of the hired expert. The cited Nolan v. Shaf Manufacturing Co., 128 Ill.App.2d 19, 261 N.E.2d 209, does not concern the issue of the prejudicial effect of inadmissible expert opinion, but rather the sufficiency of circumstantial evidence to support the verdict. While there are references to the admissions of defendant’s expert witness, there is no issue of the admissibility of his testimony. The record further shows that certain conclusions of the purported expert were permitted to go to the jury. While he concluded that the metal was “too thin” he made no tests, no measurements, no calculations and disregarded all published standards and testing data. Since the prejudice is patent, I would reverse and remand for a new trial.